Leonard, J.
According to the practice of this court, no exception appearing to have been taken during the trial, there is nothing to be discussed.
It does not appear that the appellant has not assented to all the rulings and directions given by the court at a jury *215trial, unless some exception be taken. It is not the practice to grant new trials without an objection distinctly taken in due season by an exception.
There is a memorandum at the end of the case, stating that either party is at liberty to turn the case into a bill of exceptions; but that has no operation, as there are no exceptions appearing to have been actually taken.
It was thought in the court below that it was error to permit the jury to find the value of the miniatures as baggage, but, no exception having been taken to the charge, in this respect, the verdict and judgment were allowed to stand.
There is therefore nothing to be ■ considered in this court, and the appeal is clearly frivolous.
The judgment should be affirmed with costs and ten per cent damages.
All the judges concurring,
Judgment accordingly.